UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6062



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KIMBERLY D. JOHNSON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-94-83, CA-97-1388-4-22)


Submitted:   September 10, 1998       Decided:   September 23, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kimberly D. Johnson, Appellant Pro Se.       Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

her motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

We have reviewed the record and the district court’s opinion and

find no reversible error. In her informal brief, Appellant attempts

to make two new claims of error regarding sentencing following her

criminal conviction. Because she failed to raise these claims be-

fore the district court, this court may not now consider their

merits. See United States v. One 1971 Mercedes Benz, 542 F.2d 912,

915 (4th Cir. 1976); see also Local Rule 34(b). Accordingly, we

deny a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2